Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on January 14, 2022.
Claims 2-20 have been added.
Claim 1 has been canceled.
Claims 2-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, an apparatus (claim 2); a method (claim 11) and a medium (claim 20)).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) receiving a plurality of orders generated by a plurality of remote devices each associated with at least some of the plurality of registered users; monitoring delivery timing for each of the plurality of orders by a plurality of delivery service providers; receiving from the plurality of remote devices a plurality of evaluations, each indicating a positive review or negative review for a respective delivery service provider as generated, respectively, by users from among the plurality of registered users; storing the plurality of evaluations in association with the respective users; receiving a first order generated by a first user of the plurality of registered users; determining a group of users from among the plurality of registered users that are associated with the first user based on the stored interrelationships up to a first degree of social separation, and retrieving a subset of evaluations associated with the group of users from among the plurality of evaluations; and for each report of the subset of evaluations, assigning a numeric social distance identifier indicating a relationship weight between the first user and each author of each of the subset of evaluations, wherein a maximum numeric social distance identifier is assigned to reports from the subset originating from closest members of the group of users to the first user, and a lesser numeric social distance identifier less than the maximum is assigned to reports from the subset originating from members of the group of users relatively further from the first user than the closest members.
This is a Certain Method of Organizing Human Activity as the claims recite using interrelated users’ evaluations of delivery providers to make recommendations to a purchaser so the claims recite managing personal behavior (i.e., the behavior of selecting a delivery provider based on reviews from friends).
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: receiving via a network interface; monitoring/determining/assigning via a processor; storing, in a memory, which do not integrate the invention into a practical application because the processor and network interface are recited such that it amounts to no more than mere instructions to apply the concept of using interrelated users’ evaluations of delivery providers to make recommendations to a purchaser using generic computer components.  See the specification at [0465]: “general purpose computer” and [0440]:
The term "determining" does not imply certainty or absolute precision, and therefore "determining" can include estimating, predicting, guessing and the like. The term "determining" does not imply that mathematical processing must be performed, and does not imply that numerical methods must be used, and does not imply that an algorithm or process is used. The tern "determining" does not imply10 that any particul device must be used. For example, a computer need not necessarily perform the determining.

Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “receiving via a network interface”; monitoring/determining/assigning via a processor; “storing, in a memory” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Dependent claims 2-10 and 12-19 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite transmitting information (claims 3/12; 4/13 and 9/18); significant extra-solution activity (claims 5/14; 7/16; and 10/19 (i.e., displaying resulting information regarding the recommendations) and 8/17 (user selecting a delivery provider and the system executing a purchase after the user’s selection)) and further limits to the abstract idea in how recommendations are determined (claims 7/16). Similar to the independent claims, the dependent claims generally “apply” the concept of using interrelated users’ evaluations of delivery providers to make recommendations to a purchaser. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 2, 11 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-11 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega (US Pub. No. 2008/0162304) in view of Harding et al. (US Pub. No. 2005/0144052) in view of Ahn et al. (US Pub. No. 2006/0271281) in view of Anthony Dekker (“Conceptual Distance in Social Network Analysis”. JoSS Article: Volume 6. 2005). 
Claims 2, 11 and 20: Ourega discloses a processor of a computing device that is part of a plurality of networked 5devices that host an electronic market for goods; and a memory, in which the memory stores instructions which, when executed by the processor, direct the apparatus to:   (Fig. 1)
receive a plurality of orders generated by a plurality of remote devices each associated with registered users;  (P[0021]);
monitor delivery timing for each of the plurality of orders;  (P[0026] and P[0129-0130]);
receive a plurality of evaluations; (P[0128] and P[0130]);
store, in memory, the plurality of evaluations; 20 (P[0163-0164]);
receive a first order generated by a first user; (P[0133]);
Ourega does not disclose a positive review or a negative review for a respective delivery service provider by users.
Harding, however, discloses receiving feedback from buyers on sellers’ performance (P[0025]) and generating reports based on the evaluation and on-time shipping performance. (P[0026]).  The reports are provided to the buyer prior to making a provider choice. (P[0023]: entries for sellers contain indications of the feedback ratings and on-time shipping percentage.) Harding further discloses ratings, written reports and a recommendation for or against. (P[0025]: feedback rating can be positive (i.e., for) or negative (i.e., against) and complaints and clarifications (i.e., written reports)). A recommended provided is computed based on a quantity of positive reviews. (Fig. 3: Feedback ratings at 318 and 338).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included feedback from customers as input into a report on a provider, as disclosed by Harding in the system disclosed by Ourega, for the motivation of providing a method of encouraging sellers participating in the marketplace to adhere to high standards of conduct by creating market pressure for sellers to perform well. (Harding; P[0018]).
Ourega does not disclose determine a group of users from among the plurality of registered users that are associated with the first user based on the stored interrelationships up to a first degree of social separation, and retrieve a subset of evaluations associated with the group of users from among the plurality of evaluations; and for each report of the subset of evaluations, assign a numeric social distance identifier indicating a relationship weight between the first user and each author of each of the subset of evaluations.
Ahn, however, discloses reports submitted by members of a customer’s social network based on a social distance (P[0140]). Information is displayed based on relationship weight. (P[0149]).  Contact lists (i.e., stored interrelationships up to a first degree of social separation) are disclosed at (P[0154]; P[0156] and P[0173] and Fig. 14E).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included buyers having various attributes within a social network as a criterion, as disclosed by Ahn in the system disclosed by Ourega/Harding, for the motivation of providing recommendation that are more trusted. (Ahn; P[0161]).
Ourega does not disclose a maximum numeric social distance identifier is assigned to reports from the subset originating from closest members of the group of users to the first user, and a lesser numeric social distance identifier less than the maximum is assigned to reports from the subset originating from members of the group of users relatively further from the first user than the closest members.
Dekker,  however, discloses “We have found valued networks to be the most useful for modelling social and work relationships. In valued networks, each link is assigned a value, which we take to be in the range 0 (non-existent link) to 1 (strongest possible link).” (page 2; para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included equating a maximum identifier to the closest members, as disclosed by Dekker in the system disclosed by Ourega/Harding/Ahn, for the motivation of providing a more accurate description of reality than simply regarding links as “present” or “absent”. (Dekker; page 2; para. 3).
Claims 5 and 14: Ourega discloses the buyer may choose to include a shipping price range, a preferred timeframe, a rating level of the carrier (i.e., a respective degree of recommendation) ([0161]; See also [0201]-[0203]) but does not disclose sort the subset of evaluations wherein the subset of evaluations is each displayed in a list arranged according to the respective degrees of recommendation, and including display of respective numeric social distance identifiers.
Ahn, however, discloses reports submitted by members of a customer’s social network based on a social distance (P[0140]). Information is displayed based on relationship weight. (P[0149]).  
Harding also discloses rating sellers and sorting based on the rating (claims 12 and 20).
Claims 6 and 15: As combined above with Ourega, Harding discloses that a recommended provided is computed based on a quantity of positive reviews. (Fig. 3: Feedback ratings at 318 and 338).
Claims 7 and 16: Harding, as combined above with Ourega, further discloses displaying identification of the determined recommended delivery service provider. ([0042] In step 604, based upon the score determined in step 603, the facility determines whether the seller should be designated as an recommended seller. In some embodiments, this involves comparing the score determined for the seller to a minimum seller score threshold. For example, where the facility utilizes a seller score threshold of 80, those sellers having scores greater than 80 (or, alternatively, greater than or equal to 80) are designated as recommended sellers. In step 605, the facility loops back to step 602 to process the next seller. In step 606, the facility loops back to step 601 through repeat the process of rating the sellers at a future time. Claim 16. The method of claim 12 wherein each of the plurality of sellers has a name, further comprising, for each of the plurality of sellers: determining whether the seller score produced for the seller exceeds a score threshold; and if the seller score produced for the seller exceeds the score threshold, displaying an recommended seller designation in conjunction with the seller's name.)
Claims 8 and 17: Ourega discloses a request to purchase from a user and executing the purchase on behalf of the user. ([0021] When a buyer selects goods for potential purchase, and later processed to the checkout of his shopping cart, the selected items will be forwarded to the sellers of the goods for subsequent processing, as it is known in the art.)
Claims 9 and 18:  As combined above with Ourega, Harding further discloses ratings, written reports and a recommendation for or against. (P[0025]: feedback rating can be position (i.e., for) or negative (i.e., against) and complaints and clarifications (i.e., written reports)).
Claims 10 and 19:  Ahn, as combined above with Ourega, discloses ranking. (P[0033] and P[0037]).

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega/Harding/Ahn/Dekker in view of Calabria (US Pub. No. 2008/0195480).
Claims 3, 4, 12 and 13: Ahn does not disclose selecting a report from a chosen reporter.
Calabria, however, discloses selecting reviews by experts in addition to friends (P[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included experts, as disclosed by Calabria in the system disclosed by Ourega/Harding/Ahn/Dekker, for the motivation of providing a method of receiving a review from a credentialed or competent source.
As combined above, Dekker teaches that a non-existent link (a chosen reporter is defined as someone not in the user’s first degree connections) would be assigned a “0”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629